Citation Nr: 1813125	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  17-58 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a bilateral hearing loss.

2. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to June 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2017 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied reopening the claims on appeal.  The Veteran waived RO review of new evidence during the January 2018 Board hearing. 

The Board notes that there is a separate remand pending, following a Board hearing with a different Veterans Law Judge, on the issue of service connection for a psychiatric disorder.  That issue will therefore not be addressed in this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. The RO initially denied service connection for bilateral hearing loss and tinnitus in January 2011 and notified the Veteran of its decision; subsequently, the Veteran did not file a notice of disagreement (NOD) or submit new evidence within one year of notification of the RO rating decision. 

2. Since the final January 2011 decision denying service connection for a bilateral hearing loss, evidence relating to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim, has not been received.

3.  Since the final January 2011 decision denying service connection for a bilateral tinnitus, evidence relating to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim, has not been received.


CONCLUSIONS OF LAW

1. The January 2011 RO decision denying service connection for bilateral hearing loss and tinnitus is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2. The criteria to reopen the claim for service connection for bilateral hearing loss, based on new and material evidence, have not been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria to reopen the claim for service connection for bilateral tinnitus, based on new and material evidence, have not been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board has reviewed the claim file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2016); see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).  

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C. §§ 7104, 7105.  However, pursuant to 38 U.S.C. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.  New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus, 3 Vet. App. at 512.  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Shade, 24 Vet. App. at 118.

The Board must independently consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996). If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus, 3 Vet. App. at 512.  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

The Veteran filed claims for service connection for bilateral hearing loss and tinnitus in August 2010.  In a January 2011 rating decision, the RO denied the Veteran's claims for bilateral hearing loss and tinnitus on the basis that there was no evidence showing the disabilities incurred in or were caused by active service.  The rating decision also noted the evidence did not show the Veteran's disabilities manifested to a compensable degree within one year of separation.  38 C.F.R. § 3.307.  Evidence of record at that time included a November 2010 VA audiological examination report.  In this report, the Veteran's contentions related to in-service hazardous noise exposure and minimal occupational noise exposure after his separation were noted in the "History of Military, Occupational, and/or Recreational Noise Exposure" section, and audiological testing confirmed a bilateral hearing loss disability per 38 C.F.R. § 3.385 and a diagnosis of tinnitus.  The Veteran did not file a NOD or new evidence within a year of notification of the January 2011 rating decision, nor have relevant service records since been added to the claims file.  38 C.F.R. § 3.156(b-c).  Therefore, the decision became final.  38 C.F.R. § 20.302.  

The appeal currently before the Board comes from an August 2017 request from the Veteran to reopen his claims for entitlement to service connection for bilateral hearing loss and tinnitus.  As the claim was initially denied due to the lack of evidence showing a positive nexus between the Veteran's diagnosed bilateral hearing loss and tinnitus disabilities and military service, any new evidence must reasonably be able to substantiate the claim on that basis.  

The new medical evidence of record is negative for documentation that can reasonably substantiate the claims by supporting a positive nexus between the Veteran's bilateral hearing loss and tinnitus disabilities and his military service.  The Board notes the Veteran submitted a statement in August 2017 in which he contends his bilateral hearing loss and tinnitus were caused by noise exposure due to his duties as a Morse code interceptor, and he explained that his main post service work experience encompassed office environments without any form of hazardous noise exposure.  As indicated above, however, the Veteran's report of noise exposure was established in the record as of the January 2011 rating decision.  In his January 2018 hearing testimony, the Veteran noted that he did not remember when he first noticed ringing in his ears and hearing loss, and he provided no details beyond what was already of record as of the prior final denial.  The Veteran's spouse also testified, but she also confirmed that she had only known him for almost 35 years (i.e., since the early 1980s), signifying that she had no direct knowledge of his claimed disabilities during service or soon thereafter.  The Board therefore finds that this new evidence does not raise a reasonable possibility of substantiating the claim, as it does not constitute competent evidence of a nexus between both disabilities and service.

Overall, the Board finds that new and material evidence has not been added to the record, and the claims are not reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence has not been received, the claim for service connection for bilateral hearing loss is not reopened; the appeal is denied.

New and material evidence has not been received, the claim for service connection for bilateral tinnitus is not reopened; the appeal is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


